Citation Nr: 1520489	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-18 389A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 10 percent for healed fracture, left wrist.

3.  Entitlement to a compensable rating for healed fracture, right thumb.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION


The Veteran served on active duty from May 1981 to August 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is currently under the local jurisdiction of the Muskogee, Oklahoma, RO.

The Board notes that the Veteran's substantive appeal, received in January 2014, did not appear to be timely to the January 2010 rating decision or the May 2013 statement of the case (SOC).  However, the record contains a statement received from the Veteran in June 2013 requesting more time to perfect his appeal.  The RO subsequently accepted the January 2014 substantive appeal as timely and so will the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 43 (2009).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  

The issue of entitlement to service connection for a right index finger disability has been raised by the record at the Board hearing, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to increased ratings for healed fractures of the left wrist and right thumb are being REMANDED to the AOJ.

FINDINGS OF FACT

1.  In a June 2006 rating decision, the RO denied the Veteran's claim of service connection for PTSD. 

2.  The evidence received since the June 2006 rating decision regarding reopening a claim of service connection PTSD is new and raises a reasonable possibility of substantiating the claim. 

3.  There is competent evidence of a diagnosis of PTSD based on corroborated in-service stressors. 


CONCLUSIONS OF LAW

1.  The June 2006 RO decision, which denied the Veteran's claim of service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).  

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for PTSD has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Reopened Claim

A June 2006 rating decision denied the Veteran's claim of service connection for PTSD based on a finding of no current diagnosis of PTSD based on an in-service stressor.  

A claim that has been previously denied may be reopened if new and material evidence is received with respect to that claim.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that the language of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened).  

The evidence of record associated with the claims file since the June 2006 rating decision includes the Veteran's hearing testimony, as well as statements dated in September 2008, May 2014, and July 2014 from the Veteran's treating VA psychiatrist attesting to his having a diagnosis of PTSD based at least in part on in-service stressors.  For the purpose of reopening claims, the credibility of the evidence is presumed. 

The Board finds the evidence received since the June 2006 rating decision regarding reopening a claim of service connection PTSD is new and raises a reasonable possibility of substantiating the claim.  Therefore, the claim is reopened.

II. Service Connection on the Merits

The Veteran seeks service connection for PTSD.  He asserts that PTSD is related to stressful experiences during service in Japan, specifically when maimed and crippled survivors of Hiroshima and Nagasaki were used to protest the presence of American bomber planes.  

To establish entitlement to disability compensation for PTSD, a claimant must present (1) evidence of a current diagnosis of PTSD; (2) evidence of an in-service stressor, with credible supporting evidence that the claimed in-service stressor occurred; and (3) evidence of a causal nexus between the current symptomatology and the in-service stressor.  38 C.F.R. § 3.304(f).  "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."  Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  

The service treatment records and service personnel records show that the Veteran was stationed at Kadena Air Base, Okinawa, Japan.  He has consistently reported the circumstances of witnessing the atomic bomb survivors in his written statements, treatment records, and hearing testimony throughout the record.  Thus, the Board concludes that the Veteran's reported stressor is not inconsistent with the places, types, and circumstances of his service and is likely to have occurred.

There is some question as to whether the Veteran has PTSD.  

A VA psychologist in September 2009 diagnosed bipolar disorder and stated that the Veteran did not meet the full diagnostic criteria for PTSD.  The examiner opined that the posttraumatic stress symptoms that the Veteran did report were more attributable to non-military stressors, including childhood abuse, involvement in prison riots while serving as a prison guard, and work as a private security guard at the time of the Oklahoma City bombing in 1995.  This examiner did acknowledge that "an argument can be made" that the Veteran's experiences in Japan involving seeing disfigured people meet criterion A in DSM-IV (to constitute a stressor to support a diagnosis of PTSD).

The record contains treatment records from the VA psychiatrist who has treated the Veteran since 2007.  In December 2007, the Veteran reported having nightmares about Oklahoma City and distressing thoughts about bomb victims in Japan.  

A September 2008 treatment note from this VA psychiatrist stated that the Veteran did have a diagnosis of PTSD, and that:

Although he did have traumatic events occur in his childhood it is as likely as not that military service traumas aggravated his PTSD.  In December 2007 I documented that he was having bad dreams about survivors of atomic bombs in Japan that he had seen paraded around in demonstrations that he witnessed while on active duty overseas . . . .  [I] agree that the traumas he describes could and did aggravate his PTSD.  They are trauma enough to cause PTSD on their own even if he did not have PTSD prior to that.

A May 2014 mental health note from the same VA psychiatrist again reiterated that the Veteran had PTSD that was at least aggravated if not caused by his seeing the atomic bomb victims in Okinawa.

The same treating VA psychiatrist also completed a VA PTSD disability benefits questionnaire in July 2014.  She diagnosed PTSD as well as bipolar disorder and substance abuse in remission.  She noted having treated the Veteran since 2007.  She indicated that it was not possible to completely differentiate the symptoms that were attributable to each diagnosis, but that the Veteran's nightmares, hypervigilance, difficulty trusting others, irritability, poor sleep, and poor concentration were due to PTSD.  

In this case, the evidence is in at least equipoise on the question of whether the Veteran has PTSD as a result of an in-service stressor.  Having resolved reasonable doubt in the Veteran's favor, the evidence is in favor of the claim, and the Board finds that there is competent evidence of a diagnosis of PTSD based on corroborated in-service stressors.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Consequently, service connection for PTSD is warranted.  See 38 U.S.C.A. §1131; 38 C.F.R. §§ 3.303, 3.304(f).



ORDER

The Veteran's claim of service connection for PTSD is reopened; service connection for PTSD is granted.


REMAND

The Board observes that the Veteran has not been afforded a VA examination as to his service-connected left wrist and right thumb disabilities in over five years (November 2009).  At his June 2014 Board hearing, the Veteran specifically stated that his left wrist and right thumb disabilities had worsened since the November 2009 examination.  As such, the Board finds it necessary to remand these issues to afford the Veteran an opportunity to undergo a contemporaneous VA examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the extent and severity of his service-connected left wrist and right thumb disabilities.  The entire claims file, including any electronic files, must be reviewed by the examiner.  All indicated tests must be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected left wrist and right thumb disabilities must be reported in detail. 

The examiner must conduct a thorough orthopedic examination of the Veteran's left wrist and right thumb and provide diagnoses of any pathology found.  The examiner must document any limitation of motion (in degrees), to include providing the point at which painful motion begins.  The examiner must also indicate whether there is any guarding of the left wrist on motion and the degrees at which the guarding starts. 

The examiner must indicate whether pain or weakness significantly limits functional ability during flare-ups or when the left wrist or right thumb is used repeatedly over a period of time.  The examiner must also be asked to determine whether the joints exhibit weakened movement, excess fatigability or incoordination; if feasible, these determinations must be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner must so state. 

The examiner must also indicate whether there is limitation of motion of the Veteran's fingers of the left hand, or interference with overall function of the left hand as a result of the service-connected left wrist disability.  The examiner must report range of motion, in degrees, of each of the left hand fingers and must note any objective evidence of pain on motion. 

The examiner must further list all neurological impairment caused by the service-connected left wrist and right thumb disabilities.  The examiner must also provide an opinion as to whether any such neurological impairment equates to "mild," "moderate," "moderately severe" or "severe," incomplete paralysis or complete paralysis of any nerve.  The examiner must identify any affected nerves, and state the severity of the impairment of the nerve affected. 

The examination report must include a complete rationale for all opinions expressed.

2.  Finally, readjudicate the issues remaining on appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


